Title: To James Madison from John G. Pray, 12 September 1814
From: Pray, John G.
To: Madison, James


        
          Sir,
          Brooklyn Newyork 12th Sept 1814.
        
        The very remarkable changes that have recently taken place in Europe, under that misterious Providence which guides the destinys of Nations; having placed us in a critical situation, by giving to our enimy all his disposable Force to be imployd against us; evry ones eyes are directed towards you, Sir, as the guardian of our rights & liberties. But as every one ought to lend his aid in those active operations which are makeing to repel the enimy; and to beg the Almighty that he would grant you Wisdom to direct, & his blessing to be upon you, to enable you under it (without which we can do nothing) to guide us through this arduous Contest; So I think that, as in a multitude of Counsellors there is Wisdom; every one ought to Communicate to you any Plan offensive or defensive which he may devise & deem proper for the accomplishing this desireable object. I hope what I have said will be a sufficient excuse for my intruding on you. I am not insensible who it is I am addressing; and I revere you not for your Office-sake, but because I trust you fear God.
        The first thing I would say then is, that to insure us any success in this War we must have a Navy. I need not tell you Sir, that with half a Million of the best Troops in the world, we could not secure our whole Sea-Coast from the ravages of the enimy. We have many assailable points, and in parts of the Country thinly inhabited, he can with the assistance of his ships, lay waste town and Country, and before we can assemble a Force to oppose him, he may have his troops embarked ready for an attack on some other place. What then can be done in Such a situation of things; how can the enimy be checkd & conquored but by meeting him on his own ground—& it seems to me as if it was reserved for us to do, what all the Nations of

Europe combined have not been able to do; and that is to destroy the British Navy, we have had an earnest of it already. But you will ask, what number of ships we shall want to be able to make any impression on them. You know Sir, that their dominions are very extensive, and that thier Navy as the bullwork of the Nation must be spread to every part of them. Now considering this, thier Navy is not so very formidable as it at first appears. Now Sir, suppose we had 25 Ships of 74 guns & 30 Frigates as large as the President, & you were to order 15 Ship of the line & 15 Frigates to sea in one squadron, what a panic would it strike into the British Nation, ins-much that all thier Ships of War would be sent in different Squadrons in Search of them—and your other 10 74s & 15 Fts guard our own Coast, together with Steam Frigates for our Harbours; would be the result of this, why in the first place they must send Squadrons to all thier out-Posts; and they must have one or two at Sea to Cruse for ours and each of them must be larger than ours, besides this, to intercept ours in thier return, they must have at least 160 Sail of the line, in seperate Squadrons off our different Ports. Now Sir, you see the impossibility of thier ever being able to accomplish this, for it would take nearly 100 Ships of the line more then ever they had in commission, besides the number which they must have to protect thier trade. I cannot say so much as might be sd. in this letter, but I trust I have given you the idea. It will Cost 20 millions of dollars to build all the Frigates 74s & steam Frigates we shall want. It is no use to say we have not the means, for if we do not set about building Ships immediately we Shall want ten times that amount to support our immense armies, without being able to make any impression on our enemy. The following estimate of the expense of our present army establishment will show that ruin & disgrace must be the result of our not attending to this. We cannot calculate on a less number then 210 thousand militia, to be in Service from six to eight months, whose expenses Cannot be less then 27 million besides our regular establishment and if this war continues, what will become of us. To build those ships that I have mentiond we cannot wait for seasond timber, but must use any we can get, & there is a great plenty of it in any part of the country—& I should advise to build them all in one place if possible, or at least not more then two, New above West point & Boston, because from those two places they may get to sea in spite of the Consintrated forces of our enemy. A calculation has been made also of the time necessary for building them; & from the number of carpenters which we have in the country they can be built in from 12 to 15 months. As to seamen we have enough of them also; there are a great many of them in the army, many of them otherwise imployd, besides those on board our Public Ships. But to make Sure of getting enough, & to have them ready as soon as the ships are, I would advise to begin inlisting the men as soon as we begin to build the Ships, & while part of them are fitting the rigging, let

the others be placed in our principal Forts & let some landsmen be enterd with them, where under Navy offic[e]rs they may be learning the use of the great guns, & at the Same time answer the purpose of soldiers in those Forts. I scarce need tell you Sir, that if this plan is pursued the result would be glorious to us—the hateful blockade would be broaken up, and commerce & our coasting trade would be restored to us again. We should then have a revenue which would soon refund the debt contracted in building those ships, & our enemy would soon be dr[i]ven from our Coast, if not from ocean—you will pardon me Sir, if you think I have done wrong in attempting to dictate to you, but Sir, it is not dictating, it is what I think I owe to you & my Country to lay directly before you this plan. Very respectfully I am Your Excellencies Most Obed Sert
        
          Jno G Pray
        
        
          
   
   I have sd the principal Forts for if they are put into our Small ones—our enimy would not fail to attempt to rob us of them.


        
      